IN THE SUPREME COURT OF THE STATE OF NEVADA


                   R. GLEN WOODS, AN INDIVIDUAL,                        No. 70217
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF
                                                                              FILED
                   CLARK; AND THE HONORABLE                                   MAY 1 1 2016
                   TIMOTHY C. WILLIAMS, DISTRICT
                                                                            TRACE K. UNDEMAN
                   JUDGE,                                                CLERK OF SC 'PREME COURT
                                                                         BY   S
                   Respondents,                                               DEPUTY CLERK    (
                   and
                   JOLLEY URGA & WIRTH, LTD.,
                   Real Party in Interest.

                                  ORDER DENYING PETITION FOR WRIT
                                    OF MANDAMUS OR PROHIBITION
                              This original petition for a writ of mandamus or prohibition
                   challenges a district court order denying, on reconsideration, a motion to
                   dismiss in a contract action. Having considered the petition and
                   supporting documents, we are not persuaded that the district court
                   arbitrarily and capriciously abused its discretion or exceeded its
                   jurisdiction in denying the motion to dismiss, and an adequate remedy
                   exists in the form of an appeal from any adverse final judgment. NRS
                   34.160; NRS 34.320; Int'l Game Tech., Inc. v. Second Judicial Dist. Court,
                   124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (noting that this court
                   typically declines to entertain writ petitions challenging interlocutory
                   orders denying motions to dismiss); Pan v. Eighth Judicial Dist. Court,
                   120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (recognizing that petitioner
                   bears the burden to demonstrate that writ relief is warranted); Smith v.



SUPREME COURT
        OF
     NEVADA


(0) 1947A    cep
                                                                                         no- rq     to
                                                                                                     ‘
                 Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                 Accordingly, we
                            ORDER the petition DENIED.



                                                                 -IAA frfu;            , J.



                                                                                       , J.



                                                                                        J.



                 cc: Hon. Timothy C. Williams, District Judge
                      Royal & Miles, LLP
                      Jolley Urga Wirth Woodbury & Little
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     2
(0) 1947A Ctim